SEABURY, J.
[1] The plaintiff sues to recover $50 as damages for the alleged conversion of three suits of clothes which he delivered to the defendant for pressing. The defendant refused to return the suits until the plaintiff paid him $17, alleged to be due him from the plaintiff for making one of the suits. The fact that the plaintiff had not paid for the suit which the defendant made for him gave the defendant no lien upon the other suits which the plaintiff delivered to the defendant to be pressed.
[2] As to the suit which the defendant made, the uncontradicted evidence shows that, after the defendant had completed his work upon it, he delivered it to the plaintiff, who used it for several weeks before he sent it to the defendant to be pressed. When the defendant parted with the suit, he surrendered any lien which he had the right to assert. The uncontradicted evidence shows that the plaintiff established a cause of action upon which he was entitled to recover.
It follows that the judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.